Filed 11/3/21 P. v. Castillo CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                     B304930

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. BA463608)
        v.

MITCHELL CASTILLO,

        Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mildred Escobedo, Judge. Affirmed.
      Derek K. Kowata, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Stacy S. Schwartz and Joseph P. Lee, Deputy
Attorneys General, for Plaintiff and Respondent.
              __________________________________
       Mitchell Castillo appeals from a judgment of conviction for
first degree murder and carjacking, contending the trial court
erred in admitting hearsay testimony and evidence of uncharged
acts. We affirm.
                            BACKGROUND
       Castillo stole a pickup truck from Ricardo Mota in a public
parking structure, running over and killing Mota in the process.
       He was arrested a few hours later in San Fernando Valley,
standing next to the truck, and the parking attendant came to
identify him. Mota’s DNA was found on Castillo’s clothing, the
truck, and the parking structure. Castillo’s DNA was found in
the truck.
       At trial, Castillo’s defense was that he meant only to steal
the truck, not to injure Mota.
       Raul Infante, the parking attendant, testified that Mota
often parked his truck in the public structure. At 5:46 p.m. on
December 11, 2017, Infante observed Castillo walk past the
parking booth to the elevator. The encounter was captured on
time-stamped surveillance footage, which was played for the jury.
Twelve minutes later, a catering van stopped at the booth prior to
exiting and the driver said that two men were arguing and
fighting on the roof.
       Infante saw Castillo exit the structure driving Mota’s truck.
The surveillance footage showing that this occurred at 6:02:31
p.m. Seven seconds later, at 6:02:38 p.m., a red Saturn with two
construction workers stopped at the booth, and one of the
workers pointed at Mota’s truck ahead of him and said that the
driver had gotten into a fight with the truck’s owner and took the
truck and ran over the owner. The construction workers were
never identified or located.




                                 2
       Infante found Mota lying on the ground of the rooftop
parking lot. Mota died at the scene from multiple blunt force
injuries consistent with him having been hit by a truck.
       Castillo was convicted of first degree murder (Pen. Code,
§ 187)1 and carjacking (§ 215), and it was found true that he had
suffered two prior serious or violent strike convictions
(§§ 1170.12, subd. (b); 667, subds. (b)-(j)) and two prior serious
felony convictions (§ 667, subd. (a)), and had served four prior
prison terms (§ 667.5, subd. (b)). The court sentenced him to an
indeterminate term of 85 years to life, comprising 25 years to life
for first degree murder, tripled pursuant to the “Three Strikes”
law, plus five years for each of the two prior serious felony
convictions. The court stayed the sentence on the carjacking
count pursuant to section 654 and imposed various fines and fees.
                           DISCUSSION
A.     Evidence of Uncharged Misconduct
       Castillo contends the trial court erred in admitting
evidence of four prior uncharged acts. We disagree.
       1.    Relevant Proceedings
       During trial, the prosecution moved to admit evidence of
five uncharged incidents where Castillo was observed either
stealing or preparing to steal a car:
       On October 9, 2011, a Beverly Hills police officer stopped
Castillo while he was driving a stolen Lexis.
       On October 24, 2012, a Los Angeles Police Department
officer observed Castillo in a parking lot, carrying a backpack and
looking into the driver’s side window of a black 1995 Chevy



        1   All undesignated statutory references will be to the Penal
Code.




                                     3
Camaro. He had in his possession a pair of black gloves, a nail
file, a pair of black brass knuckles, and a pair of pliers.
        On April 11, 2014, at around 4:00 a.m., a security guard for
the Church of Scientology on Hollywood Boulevard and Ivar
Avenue observed Castillo “checking out cars” on Ivar. He
eventually dropped his backpack behind a car, crossed the street,
and put on brass knuckles to break a car’s window, backing away
only after a street sweeper drove by. He was arrested nearby in
possession of the brass knuckles.
        On June 22, 2014, a security guard at a parking structure
observed Castillo looking into multiple parked vehicles.
        Castillo’s defense counsel objected to the evidence on the
ground that its unduly prejudicial effect substantially outweighed
its probative value. Counsel argued, “I am not contesting the
intent aspect of the People’s [Evidence Code section] 1101(b)
evidence because the car was taken, the witnesses saw
purportedly my client driving the car out. So the taking is not an
issue. That’s why I argue under [Evidence Code section] 352. [¶]
The other aspect of it, the People argued common plan. And it’s
the same argument. It’s not in issue. The People I think they’re
going under felony murder. I don’t know for sure. [¶] Because if
they can get the murder either by implied malice. I am going to
argue implied malice; that he engaged in conduct that was
dangerous and led to the victim’s death. He may argue felony
murder. So my contention about the other crimes evidence is
we’re not disputing that [Castillo] was there, because they have
DNA evidence. The victim’s blood is on [Castillo’s] pants.
[Castillo’s] DNA is in the car. Officers retrieve[d] car keys from
[Castillo].




                                 4
      The trial court found that the evidence was admissible
under Evidence Code section 1101, subdivision (b), and did not
contravene Evidence Code section 352, stating: “[The] Court is
inclined to permit it. [The] Court is not inclined to permit Mr.
Przelomiec to go on for days and days and days about these
individual acts and inciden[ts] that he had. I think Mr.
Przelomiec has the experience enough to know that he brings in
whatever information he needs and leaves it at that. So I am
inclined to introduce it and make use of it. That will be admitted
and Court overrules the [Evidence Code section] 352 objection.”
      The court instructed the jury not to “conclude from this
eviden[c]e that the defendant has a bad character or is disposed
to commit crime,” and instructed that the evidence of prior
actions was “not sufficient by itself to prove that the defendant
[was] guilty of counts 1 and or 2.”
      2.     Legal Principles
      Absent a statutory exception, relevant evidence is
admissible. Evidence is relevant if it has any tendency in reason
to prove or disprove any disputed fact of consequence to the
determination of an action. (Evid. Code, § 210.)
      However, evidence of a specific instance of a person’s
conduct is inadmissible when offered to prove his or her conduct
on a specified occasion. (Evid. Code, § 1101, subd. (a).) But such
evidence is admissible if relevant to prove some material fact
other than the defendant’s disposition to commit a crime, such as
intent. (Evid. Code, § 1101, subd. (b); People v. Kelly (2007) 42
Cal.4th 763, 783.) Evidence of uncharged conduct is relevant to
prove intent where the conduct is “sufficiently similar to support
the inference that the defendant ‘ “probably harbor[ed] the same




                                5
intent in each instance.” ’ ” (People v. Ewoldt (1994) 7 Cal.4th
380, 402.)
       Because evidence of an uncharged offense is highly
prejudicial, it must have considerable probative value, and the
trial court must carefully analyze it under Evidence Code section
352 to determine whether its probative value is “substantially
outweighed by the probability that its admission [would] . . .
create substantial danger of undue prejudice, of confusing the
issues, or of misleading the jury.” (Evid. Code, § 352; see People
v. Ewoldt, supra, 7 Cal.4th at p. 404; see also People v. Humiston
(1993) 20 Cal.App.4th 460, 481 [“evidence of prior bad acts
always involves the risk of prejudice regardless of its probative
value”].)
       A trial court’s admission or exclusion of evidence will not be
disturbed on appeal “except on a showing that the court exercised
its discretion in an arbitrary, capricious or patently absurd
manner that resulted in a manifest miscarriage of justice.”
(People v. Jordan (1986) 42 Cal.3d 308, 316.)
       3.    Application
       Here, the prior incidents “have a direct logical nexus” to
Castillo’s intent to steal Mota’s truck (People v. Demetrulias
(2006) 39 Cal.4th 1, 15), as they all involved Castillo either
driving a stolen car or preparing to steal one. Castillo’s prior
activities tended in reason to establish the absence of accident or
mistake in taking Mota’s truck.
       The unduly prejudicial impact of the evidence potentially
arose from its tendency to imply that Castillo had a bad character
or was disposed to commit crime. But the court instructed the
jury not to consider the evidence for these purposes, and we




                                 6
presume the jury understood and followed the instruction.
(People v. Hinton (2006) 37 Cal.4th 839, 864.)
        Further, admission of the evidence of prior incidents had
little tendency to confuse the issues or inflame the jury. The
incidents were recent, having occurred within six years of the
current offenses, and were far less inflammatory than the
carjacking and murder, reducing the possibility that the jury’s
passions would be aroused by the uncharged conduct.
        We therefore conclude that the trial court acted within its
discretion in finding the probative value of the evidence of
Castillo’s prior conduct was not substantially outweighed by any
unduly prejudicial effect it might have had.
        Castillo argues evidence of his prior conduct tended to
prove only his intent to steal Mota’s truck, not to confront Mota
or engage in violence. He argues that the probative value of the
evidence was therefore nonexistent because he expressly declined
to contest the issue of intent. We disagree.
        Carjacking has five elements: (1) taking a motor vehicle
while it is (2) in the immediate possession of another, (3) against
his or her will, with (4) intent to permanently or temporarily
deprive the person in possession of the car, by (5) using force or
fear. (§ 215, subd. (a).)
        We acknowledge that Castillo’s defense counsel expressly
declined to contest the issue of intent, stating he did so “because
the car was taken, the witnesses saw purportedly my client
driving the car out. . . . I am going to argue implied malice; that
he engaged in conduct that was dangerous and led to the victim’s
death. . . . [W]e’re not disputing that [Castillo] was there,
because they have DNA evidence. The victim’s blood is on




                                 7
[Castillo’s] pants. [Castillo’s] DNA is in the car. Officers
retrieved car keys from [Castillo].
       But in pleading not guilty, Castillo put each of the elements
of carjacking at issue notwithstanding his concession on the issue
of intent to steal Mota’s truck. (People v. Balcom (1994) 7 Cal.4th
414, 422-423; Estelle v. McGuire (1991) 502 U.S. 62, 69
[defendant’s decision not to contest one element of an offense does
not relieve the prosecution of its burden to prove every element of
the crime].) Therefore, although Castillo’s identity and intent to
steal the truck were not contested, they were still at issue, and
the evidence of uncharged offenses was probative on those issues.
Because the evidence took little time to present, there was no
probability that its admission necessitated undue consumption of
time. Because the evidence was no more inflammatory than the
evidence that Castillo ran over and killed Mota, we cannot
conclude that any unduly prejudicial effect its admission may
have had substantially outweighed its probative value.
B.     Hearsay
       Castillo contends the trial court erred in admitting an
unidentified construction worker’s statement—as related by
Infante—to the effect that Castillo ran over Mota. We disagree.
       1.     Relevant Proceedings
       Before trial, the prosecution moved to admit a construction
worker’s hearsay statement that the driver of the truck just
ahead of him in the parking structure had taken the truck from
the owner and then ran over him. The trial court concluded the
statement was admissible under Evidence Code section 1240 as a
spontaneous utterance.
       At trial, Infante testified that seconds after Castillo exited
the parking structure, a red Saturn stopped at the parking booth




                                 8
and one of the occupants pointed at Mota’s truck and said that
the guy driving it “actually drove the victim’s car[, and] had just
gotten into a fight with him, took his car and, like, ran him over
with the truck.”
       2.    Legal Principles
       Hearsay evidence is a statement made by a witness not
testifying at the hearing and offered to prove the truth of the
matter asserted. (Evid. Code, § 1200, subd. (a).) Hearsay is
inadmissible unless an exception applies. (Evid. Code, § 1200,
subd. (b).)
       “Evidence of a statement is not made inadmissible by the
hearsay rule if the statement: [¶] (a) Purports to narrate,
describe, or explain an act, condition, or event perceived by the
declarant; and [¶] (b) Was made spontaneously while the
declarant was under the stress of excitement caused by such
perception.” (Evid. Code, § 1240.) “ ‘To render [statements]
admissible [under the spontaneous declaration exception] it is
required that (1) there must be some occurrence startling enough
to produce this nervous excitement and render the utterance
spontaneous and unreflecting; (2) the utterance must have been
before there has been time to contrive and misrepresent, i.e.,
while the nervous excitement may be supposed still to dominate
and the reflective powers to be yet in abeyance; and (3) the
utterance must relate to the circumstance of the occurrence
preceding it.’ ” (People v. Poggi (1988) 45 Cal.3d 306, 318.)
Statements made under the immediate influence of an occurrence
to which they relate are deemed sufficiently trustworthy to be
presented to the jury based on the common understanding “ ‘that
in the stress of nervous excitement the reflective faculties may be
stilled and the utterance may become the unreflecting and




                                9
sincere expression of one’s actual impressions and belief.’ ”
(Showalter v. Western Pac. R. Co. (1940) 16 Cal.2d 460, 468.)
       Whether the requirements of Evidence Code section 1240
have been met is a question of fact largely within the discretion of
the trial court. (People v. Cowan (2010) 50 Cal.4th 401, 462.)
       3.     Application
       Here, the construction worker saw Castillo fight with Mota,
steal his truck, and run him over with it, which the worker
related to Infante only moments later. A person being run over
by a truck is an extreme and upsetting event. It was within the
trial court’s discretion to find this to have been a recent event
that was startling enough to produce nervous excitement in the
worker, and therefore to allow his statements to go to the jury.
       Castillo argues there was no evidence that the worker who
spoke to Infante actually saw the events leading to Mota’s death,
as he could have heard about them second-hand, either from the
other occupant of the Saturn or someone else. We disagree.
       DNA evidence and Castillo’s possession of Mota’s truck
showed that Castillo stole the truck and ran over Mota before
exiting the parking structure. The Saturn was literally seven
seconds behind Castillo, who was still in view when the Saturn
pulled up to Infante. The trial court could reasonably infer from
this sequence of events that (1) any incident witnessed by the
other occupant of the Saturn would have been witnessed by the
speaker, and (2) there was no time for the speaker to have
learned of the incident from some other third party.




                                10
                        DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED




                                                 CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                11